Title: To Thomas Jefferson from Samuel Blackden, 9 November 1794
From: Blackden, Samuel
To: Jefferson, Thomas



My dear Sir
Richmond Novemr. 9th. 1794

I have to lament being upon crutches as it deprives me of the pleasure of waiting on you and paying that Respect which I most sincerely feel  for your character, your own goodness will on this account plead my excuse. Nothing but total inability could prevent my enjoying the happiness of seeing you.
The time which has elapsed since I left France puts it out of my power to give any information which you have not Received before, I shall only say that I beleave the Revolution is as firmly establish’d as the Rock of Gibralter; it matters not what party prevails for the Moment, nor what Numbers may fall in the contention for fame or Power, the People like water always find their level, they Rally and do Right.
I left France in May and after a few weeks stay at Lisbon arrived in Philadelphia the beginning of September, the ship in which I took passage was Danish—the Captain a Man of understanding, education, and fortune. He has been sent twice to Algiers with the usual Presents from the King of Denmark to the Dey, and has been treated by him with the most pointed marks of friendship and esteem. Having had frequent Opportunity of conversing with our worthy and Respectable countryman Colo. Humphreys, this Generous Dane offerd to go again to Algiers in order to facilitate the Release of the Captives, disclaiming at the same time every idea of Profit or Advantage. He proposed to take a Cargo on his own account to Alicant and having landed it, to cross to Algiers take them onboard and bring them to Lisbon without a Shilling expence.
When we arrived at Philadelphia being unable to wait upon the President at his country house, I inclosed and sent the letters I brought for him by express, and when he came to town made two Attempts to see him, but found his Garrison fortified with starch and buckram which my crutches could not remove, and therefore took the liberty of writing to him on the subject of the Captives. In seventeen days after I Received an answer from Mr. Randolph to whom I also brought letters saying that arrangements were taken for effecting this desirable object; from this answer I found that I had neglected the etiquette which is to be observed in applications to the President. However after two months attention to the Affair of our unfortunate countrymen, I was informed that every thing was setled for obtaining their Release.
How much have I to Regret your not being in Philadelphia, had that been the case I am confident the business would have been Accomplish’d in a few days.

“Victims of pirates, on the insulted Main;
Whose lot severe, these soothing lines complain.
Lift up your heads; ye much enduring Men,
In Western skies, the New Aurora Ken.
Though long the Night, and angry lour’d the sky,
Lift up your heads, for your Redemptions Nigh.” (Humphreys)

I have left Mrs. Blackden in Philadelphia, and Am Commission’d to convey in the most Respectful and Affectionate Manner her Regards to you Mrs. Randolph and Miss Polly. Mr. and Mrs. Barlow are at Hambourg where I hope he is doing well.
For my own part I cannot express the feelings of my heart for your goodness to me on all occasions but do most sincerely thank you, and ardently wish for the continuation of your health and happiness, with which I am Dear Sir your obliged hble Servant

S. Blackden

